                                        Case 3:20-cv-03345-WHO Document 186 Filed 09/07/21 Page 1 of 28




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BMA LLC, et al.,                                  Case No. 20-cv-03345-WHO
                                                        Plaintiffs,
                                   8
                                                                                           ORDER GRANTING MOTION TO
                                                 v.                                        DISMISS SECOND AMENDED
                                   9
                                                                                           CONSOLIDATED COMPLAINT WITH
                                  10     HDR GLOBAL TRADING LIMITED, et                    PREJUDICE
                                         al.,
                                  11                                                       Re: Dkt. Nos. 155, 174
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13
                                              BMA LLC, an entity that is co-owned by multiple individual traders, along with individual
                                  14
                                       traders Vitaly Dubinin, Yaroslav Kolchin, Dmitry Dolgov, and Paun Gabriel Razvan, bring this
                                  15
                                       consolidated action asserting market manipulation and fraudulent inducement theories, among
                                  16
                                       other claims, against five defendants: HDR Global Trading Limited (“HDR”), which owns a
                                  17
                                       cryptocurrency derivatives trading platform called Bitcoin Mercantile Exchange (“BitMEX”);
                                  18
                                       HDR’s wholly-owned subsidiary ABS Global Trading Limited (“ABS”); and, HDR’s co-founders
                                  19
                                       Arthur Hayes, Ben Delo, and Samuel Reed. When I granted defendants’ motion to dismiss the
                                  20
                                       Consolidated Complaint with leave to amend in March, I explained why plaintiffs’ claims were
                                  21
                                       not plausible and warned that the 237-page, 618-paragraph, 18-exhibit, 17-count Consolidated
                                  22
                                       Complaint was hardly a “short and plain statement of the claim showing that the pleader is entitled
                                  23
                                       to relief.” See Order Granting Motion to Dismiss Consolidated Complaint with Leave to Amend
                                  24
                                       (“MTD Order”) [Dkt. No. 143]; Fed. R. Civ. P. 8. Yet despite the guidance provided in the MTD
                                  25
                                       Order, plaintiffs responded with a 378-page, 1,035-paragraph, 21-exhibit, 33-count Second
                                  26
                                       Amended Consolidated Complaint (“SACC”) with the same deficiencies.
                                  27
                                              The size and prolix nature of the SACC alone are grounds for dismissal. But I have also
                                  28
                                           Case 3:20-cv-03345-WHO Document 186 Filed 09/07/21 Page 2 of 28




                                   1   searched for a plausible claim and cannot find one.1

                                   2           To amend their price/market manipulation theory, plaintiffs largely copy and paste from a

                                   3   complaint in Messieh v. HDR Global Trading Ltd., No. 1:20-cv-03232-ALC, currently pending in

                                   4   the Southern District of New York. Messieh was brought by different plaintiffs and different

                                   5   plaintiffs’ counsel against the same defendants. I will not consider those copied allegations, for

                                   6   which the Messieh court will determine plausibility. Plaintiffs’ other allegations are insufficient

                                   7   for the same reasons identified in my previous order.

                                   8           The new fraudulent inducement theory, which now appears to be the main focus of the

                                   9   SACC, is not supported by sufficient plausible facts either. Plaintiffs contend that they were

                                  10   fraudulently induced into participating on the BitMEX platform based on misstatements about

                                  11   BitMEX’s alleged insider trading desk and the liquidity of its trading products. The first collapses

                                  12   with the insufficiently alleged market manipulation theory. It lacks specific facts showing that the
Northern District of California
 United States District Court




                                  13   Terms of Service’s statement about the insider trading desk were false—that the alleged insider

                                  14   trading desk was engaging in manipulative conduct. Plaintiffs similarly fail to allege with

                                  15   particularity that the liquidity statement on the BitMEX website—“1500% More Bitcoin / USD

                                  16   liquidity than any other platform. BitMEX’s XBTUSD market is the most liquid in the world”—

                                  17   was false. Not only have plaintiffs failed to plausibly allege the falsity of the challenged

                                  18   statements, they do not plausibly connect their reliance on the alleged misrepresentations to their

                                  19   claimed bitcoin losses.

                                  20           Failure to plausibly plead underlying misconduct—market manipulation and fraudulent

                                  21   inducement—dooms the SACC. In addition to this fundamental flaw, plaintiffs fail, again, to

                                  22   sufficiently plead the elements of each claim and their standing to bring them. After multiple

                                  23   iterations of the complaint and the benefit of my previous ruling, coupled with filing an unwieldly

                                  24

                                  25   1
                                         Plaintiffs move to file a sur-reply on grounds that defendants made three new arguments for the
                                  26   first time in their reply brief. Plaintiffs’ Administrative Motion for Leave to File Sur-Reply in
                                       Opposition to Defendants’ Reply [Dkt. No. 174]; Proposed Sur-Reply [Dkt. No. 174-1]. None of
                                  27   the identified arguments are new. They are responsive to arguments plaintiffs raised in the
                                       opposition, which is exactly what a reply brief is supposed to do. Nevertheless, I GRANT their
                                  28   request and consider the sur-reply, which ultimately does not save the SACC for reasons discussed
                                       in this order.
                                                                                           2
                                            Case 3:20-cv-03345-WHO Document 186 Filed 09/07/21 Page 3 of 28




                                   1   SACC that remains conclusory and copies allegations from another case, I find that leave to

                                   2   amend is not warranted. Defendants’ motion to dismiss is GRANTED with prejudice.2

                                   3                                              BACKGROUND

                                   4   I.       PROCEDURAL BACKGROUND AND SIMILAR LAWSUITS
                                   5            Plaintiff BMA originally filed this suit on May 16, 2020. After BMA amended once as a

                                   6   matter of right and a second time with defendants’ consent (adding plaintiffs Kolchin and

                                   7   Dubinin), defendants moved to dismiss. That motion was denied as moot when this case was

                                   8   consolidated with another lawsuit plaintiffs’ counsel filed in this District on October 14, 2020,

                                   9   Dolgov v. HDR Global Trading Ltd., No. 20-cv-07140. Plaintiffs were ordered to file a

                                  10   consolidated complaint, adding claims made by plaintiff Dolgov. Before doing so, plaintiffs’

                                  11   counsel filed another lawsuit in this District on November 13, 2020, Gabriel-Razvan v. HDR

                                  12   Global Trading Ltd., No. 3:20-cv-08034. I granted the parties’ stipulation to allow plaintiffs to
Northern District of California
 United States District Court




                                  13   file a consolidated complaint that also included claims made by plaintiff Razvan. The

                                  14   Consolidated Complaint that was dismissd in the MTD Order in March 2021 included claims by

                                  15   all five plaintiffs.

                                  16            On August 13, 2021, after briefing on defendants’ motion to dismiss the SACC was

                                  17   complete, plaintiffs moved to relate yet another lawsuit their counsel filed in this District on May

                                  18   12, 2021, about two months after I issued the MTD Order in this case, Sorokin v. HDR Global

                                  19   Trading Ltd., No. 21-cv-03576. Defendants did not oppose. The complaint in Sorokin is

                                  20   substantially similar to the SACC here. The Sorokin matter was related to this case on August 18,

                                  21   2021.3

                                  22            The above only reflects the cases that plaintiffs’ counsel has filed in this District.

                                  23   Plaintiffs’ counsel also filed a substantially similar lawsuit in San Francisco County Superior

                                  24

                                  25   2
                                        On September 2, 2021, after the motion was fully briefed and heard, plaintiffs filed a notice of
                                  26   voluntary dismissal without prejudice of all claims pursued by plaintiffs Dubinin, Dolgov and
                                       Razvan. See Notice of Voluntary Dismissal [Dkt. No. 185]. This order covers claims pursued by
                                  27   plaintiffs BMA and Kolchin.
                                       3
                                  28     The parties in Sorokin have stipulated to allow the filing of an amended complaint and agreed to
                                       a motion to dismiss briefing schedule that is triggered by the date this order.
                                                                                          3
                                         Case 3:20-cv-03345-WHO Document 186 Filed 09/07/21 Page 4 of 28




                                   1   Court on May 19, 2020, a few days after this case was filed, Kanyshev v. HDR Global Trading

                                   2   Ltd., CGC-20-584483. The Hon. Anne-Christine Massullo issued a first demurrer order in

                                   3   Kanyshev on February 25, 2021 and a second demurrer order on August 27, 2021, giving the

                                   4   Kanyshev plaintiffs leave to amend again. Like the plaintiffs here, the Kanyshev plaintiffs added a

                                   5   new fraudulent inducement theory after the first demurrer order was issued.

                                   6          The Southern District of New York Messieh suit was brought to my attention after the first

                                   7   motion to dismiss hearing in this case. Plaintiffs requested “coordination” between this suit and

                                   8   Messieh to avoid conflict, claiming that they are “members of the putative class” in Messieh.

                                   9   MTD Order at 2. The Messieh action “was filed before this suit against substantially the same

                                  10   defendants and brings class claims under the [Commodity Exchange Act] based on a significantly

                                  11   similar theory of price manipulation, albeit more detailed and supported by expert analysis.” Id.

                                  12   After granting defendants’ motion to dismiss the Consolidated Complaint with leave to amend, I
Northern District of California
 United States District Court




                                  13   scheduled a case management conference on April 6, 2021 to discuss how this case should move

                                  14   forward in light of Messieh. Id.

                                  15          Considering the parties’ positions at the case management conference, I found that “the

                                  16   related Messiah matter appears narrower and less advanced than this case, and that at least for the

                                  17   moment coordination does not appear to be appropriate.” Minute Entry [Dkt. No. 146]. Now,

                                  18   several months later, motions to dismiss the Messieh Amended Complaint are fully briefed and

                                  19   ripe for decision by the Hon. Andrew L. Carter, Jr. of the Southern District of New York. That

                                  20   motion challenges the market manipulation allegations plaintiffs have copied here on several

                                  21   grounds, including plausibility.

                                  22   II.    THE OPERATIVE SACC
                                  23          Plaintiffs filed an Amended Consolidated Complaint [Dkt. No. 149], followed by a

                                  24   Corrected Amended Consolidated Complaint (“CACC”) a few hours after the amendment

                                  25   deadline [Dkt. No. 150]. The parties then stipulated to allow plaintiffs to file the operative SACC

                                  26   (Second Amended Consolidated Complaint) [Dkt. No. 153]. See Declaration of Stephen D.

                                  27   Hibbard in Support of Defendant’s Motion to Dismiss Plaintiffs’ Second Amended Consolidated

                                  28   Complaint (“Hibbard Decl.”) [Dkt. No. 155-1], Ex. A (redline comparison between CACC and
                                                                                        4
                                           Case 3:20-cv-03345-WHO Document 186 Filed 09/07/21 Page 5 of 28




                                   1   SACC).4

                                   2           Plaintiffs’ market manipulation theory is summarized in my previous order, which largely

                                   3   stays the same in the SACC except for the copied Messieh allegations that I discuss below. The

                                   4   new fraudulent inducement allegations are summarized below as well. Plaintiffs drop their claims

                                   5   against the family members and associated companies of individual defendant Samuel Reed

                                   6   (Agata Maria Reed, Trace Reed, Barbara Reed, Mark Sweep LLC, Grape Park LLC, and

                                   7   “Unknown Exchange”) and now allege a total of thirty-three causes of action against the

                                   8   remaining five defendants (HDR, ABS, Hayes, Delo, and Reed): (i) violations of the Commodity

                                   9   Exchange Act (“CEA”) (Counts 1 through 8); (ii) violations of the Racketeer Influenced and

                                  10   Corrupt Organizations (“RICO”) Act (Counts 9 through 14); (iii) common law fraud and negligent

                                  11   misrepresentation claims (Counts 15 through 20); (vi) statutory claims under California’s False

                                  12   Advertising Law (“FAL”), Cal. Bus. & Prof. Code §§ 17500, et seq., Consumers Legal Remedies
Northern District of California
 United States District Court




                                  13   Act (“CLRA”), Cal. Civ. Code §§ 1750, et seq., and Unfair Competition Law (“UCL”), Cal. Bus.

                                  14   & Prof. Code §§ 17200, et seq. (Counts 21 through 25); (v) negligence (Count 26); and (vi)

                                  15   various other state law claims for restitution, constructive trust, accounting, conversion, aiding and

                                  16   abetting conversion, replevin, and violation of California Penal Code section 496 (Counts 27

                                  17   through 33).

                                  18                                          LEGAL STANDARD

                                  19           Under Federal Rule of Civil Procedure 12(b)(6), a district court must dismiss if a claim

                                  20   fails to state a claim upon which relief can be granted. To survive a Rule 12(b)(6) motion to

                                  21   dismiss, the claimant must allege “enough facts to state a claim to relief that is plausible on its

                                  22   face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is facially plausible when

                                  23   the plaintiff pleads facts that “allow the court to draw the reasonable inference that the defendant

                                  24   is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation

                                  25

                                  26   4
                                        Defendants’ request for judicial notice of redline comparisons of a plaintiff’s operative and
                                  27   previous complaints is GRANTED. Kim v. Shellpoint Partners, LLC, No. 15CV611-LAB (BLM),
                                       2016 WL 1241541, at *3 (S.D. Cal. Mar. 30, 2016) (taking judicial notice of redline comparison
                                  28   of plaintiff’s operative and previous complaints); In re Hypercom Corp. Sec. Litig., No. CV-05-
                                       0455-PHX-NVW, 2006 WL 1836181, at *2 (D. Ariz. Jul. 5, 2006) (same).
                                                                                         5
                                        Case 3:20-cv-03345-WHO Document 186 Filed 09/07/21 Page 6 of 28




                                   1   omitted). There must be “more than a sheer possibility that a defendant has acted unlawfully.” Id.

                                   2   While courts do not require “heightened fact pleading of specifics,” a claim must be supported by

                                   3   facts sufficient to “raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555,

                                   4   570.

                                   5          Under Federal Rule of Civil Procedure 9(b), a party must “state with particularity the

                                   6   circumstances constituting fraud or mistake,” including “the who, what, when, where, and how of

                                   7   the misconduct charged.” Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097, 1106 (9th Cir. 2003)

                                   8   (internal quotation marks omitted). However, “Rule 9(b) requires only that the circumstances of

                                   9   fraud be stated with particularity; other facts may be pleaded generally, or in accordance with Rule

                                  10   8.” United States ex rel. Lee v. Corinthian Colls., 655 F.3d 984, 992 (9th Cir. 2011). In deciding

                                  11   a motion to dismiss for failure to state a claim, the court accepts all of the factual allegations as

                                  12   true and draws all reasonable inferences in favor of the plaintiff. Usher v. City of Los Angeles,
Northern District of California
 United States District Court




                                  13   828 F.2d 556, 561 (9th Cir. 1987). But the court is not required to accept as true “allegations that

                                  14   are merely conclusory, unwarranted deductions of fact, or unreasonable inferences.” In re Gilead

                                  15   Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008).

                                  16          A motion to dismiss under Rule 12(b)(1) of the Federal Rules of Civil Procedure is a

                                  17   challenge to the court’s subject matter jurisdiction. Fed. R. Civ. P. 12(b)(1). “Federal courts are

                                  18   courts of limited jurisdiction,” and it is “presumed that a cause lies outside this limited

                                  19   jurisdiction.” Kokkonen v. Guardian Life Ins. of Am., 511 U.S. 375, 377 (1994). The party

                                  20   invoking the jurisdiction of the federal court bears the burden of establishing that the court has the

                                  21   authority to grant the relief requested. Id. A challenge pursuant to Rule 12(b)(1) may be facial or

                                  22   factual. See White v. Lee, 227 F.3d 1214, 1242 (9th Cir. 2000). In a facial attack, the

                                  23   jurisdictional challenge is confined to the allegations pled in the complaint. See Wolfe v.

                                  24   Strankman, 392 F.3d 358, 362 (9th Cir. 2004). The challenger asserts that the allegations in the

                                  25   complaint are insufficient “on their face” to invoke federal jurisdiction. See Safe Air Safe Air for

                                  26   Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004). To resolve this challenge, the court

                                  27   assumes that the allegations in the complaint are true and draws all reasonable inferences in favor

                                  28   of the party opposing dismissal. See Wolfe, 392 F.3d at 362.
                                                                                          6
                                            Case 3:20-cv-03345-WHO Document 186 Filed 09/07/21 Page 7 of 28




                                   1                                              DISCUSSION

                                   2   I.       UNDERLYING MISCONDUCT
                                   3            A.     Market Manipulation
                                   4            In the previous round of motions to dismiss, defendants argued, and plaintiffs did not

                                   5   dispute, that their “entire lawsuit rises and falls with allegations, made only on ‘information and

                                   6   belief,’ that one defendant executed trades on other cryptocurrency platforms as part of an intricate

                                   7   market manipulation conspiracy on the exact dates that plaintiffs suffered their losses.” MTD

                                   8   Order at 9. Plaintiffs now add a new fraudulent inducement theory but they spent little effort

                                   9   correcting the deficiencies identified regarding their market manipulation theory.

                                  10            What plaintiffs described was “simply allegedly manipulative and fraudulent conduct that,

                                  11   on information and belief, defendants performed,” but without allegations that “would allow me to

                                  12   ‘draw the reasonable inference that the defendant[s] [are] liable for the misconduct alleged.’” Id.
Northern District of California
 United States District Court




                                  13   at 10 (quoting Iqbal, 556 U.S. at 678). “[S]omething more” was needed to support the plausibility

                                  14   of their allegations. Id. at 11. Defendants pointed to information that plaintiffs could have

                                  15   collected from Kraken and BitStamp (“reference” bitcoin exchanges on which BitMex’s XBTUSD

                                  16   Perpetual Swap contract is based) to support the theory that defendants executed a “large trade

                                  17   orders” to manipulate the price. Id. at 11. Plaintiffs also sought leave to amend “considering the

                                  18   ‘substantial additional information relevant to this case’ received from a ‘former high-ranking

                                  19   employee of Defendant HDR’” and “reports from experts who would look at the data and say to a

                                  20   high degree of certainty as to what happened.” Id. at 30. I granted “leave to amend to the extent

                                  21   that they have a good faith basis to do so.” Id.

                                  22            Instead of doing what they said they would, plaintiffs copy-pasted paragraphs from the

                                  23   Amended Complaint currently pending before Judge Carter in Messieh. In their opposition,

                                  24   plaintiffs argue that the SACC adds “substantial additional information about manipulative

                                  25   operation, undisclosed automated software tools, informational and trading privileges of

                                  26   Defendants’ Insider Trading Desk in order to ‘explain why [the alleged] theory of price

                                  27   manipulation is plausible.’” Plaintiffs’ Opposition to Defendants’ Motion to Dismiss Second

                                  28   Amended Consolidated Complaint (“Oppo.”) [Dkt. No. 169] 12 (quoting MTD Order at 30 and
                                                                                          7
                                           Case 3:20-cv-03345-WHO Document 186 Filed 09/07/21 Page 8 of 28




                                   1   citing SACC ¶¶ 269– 317). Those paragraphs are copied almost verbatim from the Messieh

                                   2   Amended Complaint, drafted by other lawyers.5

                                   3           Defendants point this out in their briefing, yet plaintiffs make no acknowledgement of it in

                                   4   their opposition. They simply cite the copied paragraphs and leave it at that. See Oppo. 1 (citing

                                   5   SAC ¶¶ 228–317 as describing market manipulation activities); id. at 8 (arguing allegations are not

                                   6   made on information and belief given allegations in SACC ¶¶ 228–317); id. at 23 (arguing CEA

                                   7   price manipulation claim is pleaded in SACC ¶¶ 228–317); id. at 26 (arguing RICO predicate acts

                                   8   are pleaded in SAC ¶¶ 228–317). Their failure to explain why this is nothing more than

                                   9   plagiarism is telling.

                                  10           When I gave plaintiffs leave to amend the Consolidated Complaint, I told them to do so in

                                  11   good faith. MTD Order at 30. Copying the allegations of another complaint filed by different

                                  12   counsel does not show good faith. The allegations they have copied are based on expert analysis
Northern District of California
 United States District Court




                                  13   and/or reports that they do not produce, let alone say that they have first-hand knowledge of. It is

                                  14   for Judge Carter to decide whether the properly made allegations before him state a plausible

                                  15   market manipulation theory. See McKenna v. WhisperText, No. 5:14-CV-00424-PSG, 2015 WL

                                  16   5264750, at *3 (N.D. Cal. Sept. 9, 2015) (“[W]hen evaluating an amended complaint, ‘[t]he court

                                  17   may also consider the prior allegations as part of its ‘context-specific’ inquiry based on its judicial

                                  18   experience and common sense to assess whether’ an amended complaint ‘plausibly suggests an

                                  19   entitlement to relief.’”) (quoting Cole v. Sunnyvale, No. C–08–05017–RMW, 2010 WL 532428, at

                                  20   *4 (N.D. Cal. Feb. 9, 2010).

                                  21           Other than the copied allegations, plaintiffs do not materially change their pleading to

                                  22   support a market manipulation theory. For instance, they simply delete the phrase “information

                                  23   and belief” from their previous allegations and now argue that those allegations are made “directly

                                  24   and positively.” See Oppo 8; Hibbard Decl., Ex. A (redline showing deletion of “information and

                                  25   belief” phrase in SACC ¶¶ 341–42 , 358, 362, 378–82, 385, 392–95, 399, 406–09, 412, 415, 423,

                                  26
                                       5
                                  27    A comparison of the complaints reveals that plaintiffs have copied the bulk (over 80 paragraphs)
                                       of the Messieh Amended Complaint. Compare SAC ¶¶ 228-315 with Messieh, Dkt. No. 53 ¶¶ 65-
                                  28   154. The SACC does not include the graphs produced by expert analysis in the Messieh Amended
                                       Complaint). Compare SACC ¶¶ 269–317 with Messieh, Dkt. No. 53 ¶¶ 109–154.
                                                                                       8
                                           Case 3:20-cv-03345-WHO Document 186 Filed 09/07/21 Page 9 of 28




                                   1   424, 428, 429, 433–36, 439–42, 444–46, 474, 653, 655–57, 728–32, 734, 735). Obviously,

                                   2   removing the phrase does not fix the issue. See MTD Order at 30 (“For allegations made on

                                   3   information and belief, they must allege with particularity all facts upon which their belief is

                                   4   based.”). Plaintiffs alternatively argue that to the extent that there are any “information and

                                   5   belief” allegations left in the SACC, the SACC “provides ample facts supporting those.” Oppo. 8

                                   6   n.1. For that they cite paragraphs 228 through 317 of the SACC, i.e., the copied paragraphs from

                                   7   Messieh. Their allegations remain conclusory and implausible for the reasons stated in the MTD

                                   8   Order.

                                   9            Plaintiffs contend that they have added “smoking gun” evidence of alleged market

                                  10   manipulation. The evidence is largely derived from a series of tweets remembering “Ben Aabtc,”

                                  11   who passed away on May 19, 2020. The tweets mention that “Ben Aabtc” manipulated the bitcoin

                                  12   market sometime in April and May 2018. See Oppo., Ex. A at 2–3 (tweets stating “[h]is
Northern District of California
 United States District Court




                                  13   orchestrated pump from $6,800 in 2018 while posting $30m positions on BitMEX was heroic” and

                                  14   “back in April 2018 I was ultra rekt left with only 0.6 btc followed by best winning streak ever”).6

                                  15   Based on the tweets, plaintiffs allege that Ben Aabtc was a co-conspirator with defendants who

                                  16   “pumped” the bitcoin market price on the “reference” spot exchanges while maintaining open

                                  17   positions in his winner account on BitMEX.      SACC ¶ 469. To support that allegation, they

                                  18   provide an undated photograph of a man they identify as Ben Aabtc with individual defendants

                                  19   Hayes, Delo and Reed, arguing that “[t]his clearly shows that this well-known, open and notorious

                                  20   market manipulator was part of their ‘inner circle’ or so called ‘BitMEX cartel,’ as Defendants

                                  21   referred [sic] to themselves.” Oppo., Ex. A at 4 (citing SACC ¶ 466-471). Plaintiffs also allege

                                  22   that “Defendants opened multiple $30,000,000 perpetual swap positions for him” and placed Ben

                                  23   Aabtc “on their leaderboard advertising him to the public . . . with full knowledge that his

                                  24

                                  25   6
                                         Plaintiffs were given a 35-page limit for their opposition. See Dkt. Nos. 152, 167. Their attempt
                                  26   to evade the page limitation in briefing, by attaching a 13-page “Exhibit A” to their opposition, is
                                       a flagrant violation of the rules. See Oppo. 1 (claiming “Exhibit A” summarizes “overwhelming
                                  27   evidence conclusively proving that Defendants and their co-conspirators deliberately engaged in
                                       illicit cross-market manipulation (e.g. ‘pumps and dumps’) on BitMEX that resulted in Plaintiffs’
                                  28   losses”). Nonetheless, I have still considered it. “Exhibit A” mostly repeats allegations in the
                                       SACC that are implausible for the reasons stated above.
                                                                                          9
                                           Case 3:20-cv-03345-WHO Document 186 Filed 09/07/21 Page 10 of 28




                                   1   remarkable ‘trading success’ was actually the result of illegal cross-market manipulation.” Id. at

                                   2   5.

                                   3           None of these speculative allegations amount to plausible and specific facts. Even if I take

                                   4   the conclusory premise as true (that Ben Aabtc was defendants’ co-conspirator), the alleged

                                   5   “pump” orchestrated by Ben Aabtc occurred in April and May 2018, several months before any

                                   6   plaintiff in this suit (including those recently voluntarily dismissed) claims to have deposited

                                   7   bitcoin with BitMEX or to have sustained bitcoin losses. See SACC ¶ 511 (alleging deposit in

                                   8   November 2018, May 2019, and June 2019); id. ¶ 328 (alleging bitcoin loss in November 2018,

                                   9   December 2018, May 2019, June 2019, July 2019, and March 2020).

                                  10           Plaintiffs seek leave to amend the SACC on grounds that they have additional information

                                  11   to support their market manipulation theory. See Plaintiffs’ Request for Leave to Amend SACC

                                  12   (“Request for Leave to Amend”) [Dkt. No. 180]. That is what they said last time. For instance,
Northern District of California
 United States District Court




                                  13   plaintiffs requested leave on grounds that they received information from a “former high-ranking

                                  14   employee of Defendant HDR.” MTD Order at 30. Yet in the SACC, they remove some

                                  15   allegations that were previously made based upon “information provided by employees of

                                  16   Defendants.” See Hibbard Decl., Ex. A (redline comparison showing deletion in SACC ¶¶ 448,

                                  17   451, 454, 458). This case has been pending since May 16, 2020. I have to rule on the matter

                                  18   before me, not ones that are proceeding in other courts.7 The SACC makes clear that plaintifffs

                                  19   have never had the information necessary to support their allegations.

                                  20           B.     Fraudulent Inducement
                                  21           Plaintiffs were given leave to amend their market manipulation theory, not to add new

                                  22   ones. See MTD Order at 30 (“In conjunction with the instructions provided above, plaintiffs must

                                  23   keep their focus on how defendants have harmed them and explain why their theory of price

                                  24

                                  25   7
                                        Judge Massullo has allowed narrow discovery on BitMEX’s insider trading desk limited to three
                                  26   dates (June 26–27, 2019, July 10–11, 2019, and July 14–15, 2019) that do not line up across the
                                       board with the dates plaintiffs allege losses in this case, save one plaintiff, Kolchin, who allegedly
                                  27   suffered losses on July 14, 2019. See Kanyshev v. HDR Global Trading Ltd., No. CGC-20-
                                       584483 (Cal. Super. Ct. Aug. 27, 2021) (“Kanyshev Motion to Compel Order”) at 4–5; SACC ¶
                                  28   328 (chart summarizing dates of plaintiffs’ losses). In light of the rulings in this Order, it does not
                                       seem plausible that such discovery would help Kolchin state a claim for relief here.
                                                                                          10
                                        Case 3:20-cv-03345-WHO Document 186 Filed 09/07/21 Page 11 of 28




                                   1   manipulation is plausible.”) (emphasis added). They now allege, for the first time, that defendants

                                   2   fraudulently induced them into participating on the BitMEX platform through misrepresentations

                                   3   made on the BitMEX website and in its Terms of Service. Alleging a completely new theory—

                                   4   particularly after multiple iterations of the complaint, a successful motion to dismiss, and a theory

                                   5   that could have been pleaded at the outset—raises serious questions about the plausibility of

                                   6   plaintiffs’ new allegations. See Royal Primo Corp. v. Whitewater W. Indus., Ltd, No. 15-CV-

                                   7   04391-JCS, 2016 WL 1718196, at *3 (N.D. Cal. Apr. 29, 2016) (holding that although “Ninth

                                   8   Circuit precedent is inconsistent as to whether amended pleadings may ever contradict earlier

                                   9   allegations,” the court may at the very least “consider the prior allegations as part of its context-

                                  10   specific inquiry based on its judicial experience and common sense to assess whether an amended

                                  11   complaint ‘plausibly suggests an entitlement to relief.”) (internal quotation marks and citations

                                  12   omitted). With that lens, I review the new claim.
Northern District of California
 United States District Court




                                  13                  1.      Misrepresentation in BitMEX’s Terms of Service
                                  14          Section 6.3 of the Terms of Service states:

                                  15                  6.3: HDR has a trading arm that, amongst other things, transacts in
                                                      products traded on the Trading Platform. The trading arm primarily
                                  16                  trades as a market-maker. The trading arm is organised to be
                                                      separate and distinct from the business of the Trading Platform.
                                  17                  Specifically, no front office personnel are shared between the trading
                                                      arm and the Trading Platform, the trading arm’s staff are physically
                                  18                  separated from the Trading Platform’s staff while performing trades,
                                                      and the trading arm does not have access to any order flow, execution,
                                  19                  customer or other information of the Trading Platform on terms that
                                                      are not otherwise available to any other platform user. In addition,
                                  20                  unless otherwise set forth in the terms of a specific product of HDR,
                                                      the trading arm receives access and trading privileges only on the
                                  21                  same terms as are available to any other user.
                                  22   SACC ¶ 499 (emphasis added); id., Ex. 19. Plaintiffs allege that the express warranty and
                                  23   representation defendants made in Section 6.3 was “in fact, deliberately and materially false
                                  24   during the entire Relevant Period and constituted a fraudulent solicitation of Plaintiffs’ bitcoins
                                  25   deposits and trading commissions by Defendants.” Id. ¶ 500. In reality, they allege, the trading
                                  26   arm possessed “God Access,” by which the trading arm had access to “all customer, order flow,
                                  27   execution and open position information of the entire BitMEX Trading Platform.” Id. While the
                                  28   Terms of Service represented that HDR’s trading arm “receives access and trading privileges only
                                                                                         11
                                        Case 3:20-cv-03345-WHO Document 186 Filed 09/07/21 Page 12 of 28




                                   1   on the same terms as are available to any other user,” plaintiffs contend that the trading arm “was

                                   2   not subject to server overload freezes and lockouts” that occasionally occurred on the site. Id. ¶¶

                                   3   499, 501. Altogether, they allege that defendants failed to disclose alleged characteristics of

                                   4   HDR’s trading arm and that they “would not have deposited [their] bitcoins with BitMEX and

                                   5   would not have traded on the BitMEX platform had [they] known the true facts, as the true facts

                                   6   meant that odds of making any money on BitMEX platform were stacked heavily against

                                   7   Plaintiffs and in favor of the Insider Trading Desk of BitMEX.” Id. ¶¶ 503, 559, 870.

                                   8          This portion of their fraudulent inducement theory collapses with the insufficiently alleged

                                   9   market manipulation theory (without taking the copied Messieh allegations into account). See e.g.,

                                  10   SACC ¶ 414 (“Plaintiffs are informed and believe and thereon allege that each of the Defendants

                                  11   HDR, ABS, Hayes, Delo and Reed used automated market manipulation software tools developed

                                  12   by BitMEX[.]”); id. ¶ 448 (alleging “on information and belief . . . manipulation times” in which
Northern District of California
 United States District Court




                                  13   the “Insider Trading Desk” supposedly “used highly sensitive and confidential information about

                                  14   traders” to “automatically manipulat[e] cryptocurrency prices”). Plaintiffs essentially argue that

                                  15   they were fraudulently induced into participating on the BitMEX platform because defendants did

                                  16   not reveal the manipulative nature of the alleged insider trading desk. Without specific facts

                                  17   showing that the Terms of Service were false—that defendants’ insider trading desk was in fact

                                  18   engaging in manipulative conduct—plaintiffs’ fraudulent inducement theory fails.

                                  19          Plaintiffs’ reliance on Chapman v. Skype Inc., 220 Cal. App. 4th 217 (2013) and Kwikset

                                  20   Corp. v. Superior Ct., 51 Cal. 4th 310 (2011) does not save their claims either. In Chapman, the

                                  21   court held that a representation of an “Unlimited” calling plan could be viewed as false where it

                                  22   was objectively contradicted by a written policy that imposed limits. Chapman, 220 Cal. App. 4th

                                  23   at 228. In Kwikset, plaintiffs adequately alleged that they were deceived into buying a product

                                  24   labeled “Made in the U.S.A.” by plausibly showing how that label was false. Kwikset, 51 Cal. 4th

                                  25   at 317–18. Here, plaintiffs allege no contradiction in any written policy (as in Chapman), nor any

                                  26   plausible facts demonstrating falsity (as in Kwikset). What they allege is conclusory “information

                                  27   and belief” assertions to suggest that the trading desk operated in a way that rendered the Terms of

                                  28   Service false at the time plaintiffs opened their BitMEX accounts. The suggestion is speculative
                                                                                        12
                                        Case 3:20-cv-03345-WHO Document 186 Filed 09/07/21 Page 13 of 28




                                   1   at best.

                                   2                     2.      Misrepresentation Regarding Liquidity on BitMEX
                                   3              Plaintiffs allege that defendants fraudulently solicited them into participating on the

                                   4   BitMEX platform based on the following statement on BitMEX’s website: “1500% More Bitcoin /

                                   5   USD liquidity than any other platform. BitMEX’s XBTUSD market is the most liquid in the

                                   6   world.” SACC ¶ 525. They claim that they relied on the representation and that it was material to

                                   7   their decision to engage on the BitMEX platform because the higher the available liquidity, the

                                   8   lower the price slippage (i.e., diminished profits due to inability to fill market orders at the current

                                   9   market price) and the lower the “magnitude of price swings and the chance of liquidation.” Id. ¶

                                  10   526.

                                  11              Plaintiffs contend that the representation was false because “[i]n reality, by no later than

                                  12   October of 2018, BitMEX was overtaken by other crypto exchanges including Binance, Huobi
Northern District of California
 United States District Court




                                  13   and/or OKEX in terms of Bitcoin / USD liquidity and never regained its top position.” Id. ¶ 527.

                                  14   For example, a data analysis provided by OKEX cryptoderivative exchange showed that “Bitcoin /

                                  15   USD liquidity, as determined by the average bid-ask spread, customarily used for measuring

                                  16   liquidity on exchanges, was higher on OKEX (with bid-ask spread of -0.14%) than on BitMEX

                                  17   (with bid-ask spread of -0.51%).” Id. “In other words, each Plaintiff believed that he was getting

                                  18   access to cryptoderivative trading services from BitMEX having the best liquidity available in the

                                  19   industry, and 1500% higher than competition, when, in reality, he was not.” Id. ¶ 529. Because of

                                  20   those misrepresentations, plaintiffs claim that they suffered both trading losses (measured in lost

                                  21   bitcoins) and two new categories of damages: (i) “loss of use” damages from their inability to

                                  22   deposit their bitcoin “in interest-bearing accounts,” id. ¶ 504, and (ii) “trading commissions

                                  23   damages” suffered from executing trades on BitMEX, id. ¶ 506.

                                  24              As a preliminary matter, defendants argue that plaintiffs’ new theory of fraud (premised on

                                  25   low liquidity on BitMEX) runs directly counter to the market manipulation theory (premised on

                                  26   high liquidity on BitMEX) that they originally pleaded, and this contradiction renders their claims

                                  27   implausible. See Royal Primo Corp., 2016 WL 1718196, at *3 (“[A] court may look to prior

                                  28   pleadings in determining the plausibility of an amended complaint.”); Airs Aromatics, LLC v.
                                                                                            13
                                           Case 3:20-cv-03345-WHO Document 186 Filed 09/07/21 Page 14 of 28




                                   1   Victoria’s Secret Stores Brand Mgmt., Inc., 744 F.3d 595, 600 (9th Cir. 2014) (“A party cannot

                                   2   amend pleadings to directly contradict an earlier assertion made in the same proceeding.”).

                                   3   Plaintiffs contend that there is no contradiction because it is possible that BitMEX was the most

                                   4   liquid exchange but still did not provide 1500% (16x times) more liquidity than the closest

                                   5   competitor, as reflected in the alleged misrepresentations at issue.

                                   6           Whether or not the new allegations are contradictory, they are not sufficient to state a

                                   7   claim. The falsity of the liquidity representation hangs on one vague allegation: “data analysis

                                   8   provided by OKEX cryptoderivative exchange” that shows “Bitcoin / USD liquidity . . . was

                                   9   higher on OKEX (with bid-ask spread of -0.14%) than on BitMEX (with bid-ask spread of -

                                  10   0.51%).” Id. Plaintiffs fail to cite where they got the OKEX “data analysis” from, specify what

                                  11   time period the analysis covers, or adequately explain why that shows falsity. Merely alleging a

                                  12   higher “average” bid-ask spread (an alleged measure of liquidity) on another platform for an
Northern District of California
 United States District Court




                                  13   unspecified time period does not plausibly show that BitMEX’s liquidity statement amounts to a

                                  14   misrepresentation. And comparing the average bid-ask spread from an unspecified time period to

                                  15   the alleged “Relevant Period,” which runs for more than three and a half years from January 1,

                                  16   2017 until October 1, 2020, does not meet Rule 9(b) particularity standards. See SACC ¶ 175.

                                  17   Plaintiffs also fail to show that the alleged liquidity statement was false on the specific dates they

                                  18   allegedly relied on it to their detriment. See SACC ¶ 511 (Kolchin deposited 1.01 bitcoins on June

                                  19   19, 2019 and BMA deposited 5 bitcoins on May 5, 2019).

                                  20           Defendants cite a similar amended complaint that plaintiffs’ counsel filed in the Kanyshev

                                  21   state court case following Judge Massullo’s first demurrer order.8 The amended complaint in

                                  22   Kanyshev asserts the same California claims predicated on substantially similar allegations against

                                  23   defendants HDR, ABS, and Hayes. See Hibbard Decl., Ex. B (Kanyshev Third Amended

                                  24   Complaint). The Kanyshev amended complaint repeats almost verbatim the allegations contained

                                  25

                                  26
                                       8
                                         Defendants’ request for judicial notice of the Third Amended Complaint in Kanyshev is
                                       GRANTED. “[C]ourt filings and other matters of public record” are judicially noticeable under
                                  27   Federal Rule of Evidence 201(b)(2). In re Icenhower, 755 F.3d 1130, 1142 (9th Cir. 2014)
                                       (quoting Reyn’s Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 746 n.6 (9th Cir. 2006))
                                  28   (granting judicial notice of documents filed in other courts).

                                                                                         14
                                           Case 3:20-cv-03345-WHO Document 186 Filed 09/07/21 Page 15 of 28




                                   1   in the SACC about the liquidity statement, yet the “Relevant Period” in Kanyshev is years shorter

                                   2   than in this case. Compare SACC ¶ 175 (defining Relevant Period to be January 1, 2017 until

                                   3   October 1, 2020) with Kanyshev TAC ¶ 161 (defining Relevant Period to be May 1, 2019 until

                                   4   August 31, 2019). That plaintiffs allege identical “liquidity averages” in both BMA and Kanyshev

                                   5   for two different time periods reflects that the allegations here are not tethered to any well-pleaded

                                   6   facts. Plaintiffs make no rebuttal of this point in their opposition or sur-reply. This too

                                   7   undermines the plausibility of their theory.9

                                   8           For the first time in their opposition, plaintiffs present two new charts to show the falsity of

                                   9   the liquidity statement. See Oppo. at 30–32. After submitting an enormous pleading (totaling

                                  10   1,035 paragraphs), they cannot squeeze in new information in their opposition. Even if these

                                  11   charts were pleaded in the SACC, plaintiffs provide absolutely no factual basis for these charts or

                                  12   even explain where they came from. This does not help their claim.
Northern District of California
 United States District Court




                                  13           Plaintiffs request leave to amend the falsity of the liquidity statement on grounds that they

                                  14   now “have very detailed bid-ask spread and trading volume data sufficient to show, beyond any

                                  15   doubt, that Liquidity Representation alleged in Counts II and XVI of the SACC was materially

                                  16   false on the specific days when Plaintiffs made deposits with Defendants and made their trades.”

                                  17   Request for Leave to Amend at 2. They also argue that because this is the first time these new

                                  18   allegations have been tested on a motion to dismiss, they should have the opportunity to fix any

                                  19   pleading deficiencies. Id. at 3. In light of the length of time this case has been pending, the

                                  20

                                  21   9
                                         Defendants contend that the bid-ask spread data referenced by the SACC comes from marketing
                                  22   materials published by OKEX on October 11, 2019, which analyzed “6-mins-bid/ask-spread data
                                       from Aug. 15–21, 2019 of OKEX and BitMEX” to show that “BitMEX’s spread varies from -5.5
                                  23   to -0.5, and the average is -0.51; while OKEX’s spread varies from -8.8 to 0, with an average of
                                       0.14”—the same numbers recited in the SACC. See Hibbard Decl., Ex. C. Because the blog post
                                  24   shows that the bid-ask spread analysis plaintiffs rely on cover only August 15–21, 2019,
                                       defendants argue that this too undermines plaintiffs’ allegations. Plaintiffs respond that I cannot
                                  25   consider the OKEX blog post because they never cited to it in the SACC and thus it cannot be
                                       brought in through the incorporation by reference doctrine (even though the figures cited in the
                                  26   SACC are the same). Regardless of whether the OKEX data came from that blog post, the point is
                                       that plaintiffs have not adequately pleaded the falsity of the liquidity statement based on bid-ask
                                  27   spread data analysis from an unspecified period by another exchange. Because I need not rely on
                                       the OKEX blog post, and the other blog posts defendants provide to undermine plaintiffs’
                                  28   allegations, request for judicial notice of those documents is DENIED. See Hibbard Decl., Exs.
                                       C–E.
                                                                                          15
                                        Case 3:20-cv-03345-WHO Document 186 Filed 09/07/21 Page 16 of 28




                                   1   number of iterations of the complaint, and the lack of plausibility of the claims, Leave to amend is

                                   2   not warranted.

                                   3           Both fraudulent inducement theories fail to pass the muster of Rule 8, let alone Rule 9(b)

                                   4   specificity.

                                   5   II.     ARTICLE III STANDING AND CAUSATION
                                   6           With respect to the market manipulation theory, I told plaintiffs that “[w]ithout factual

                                   7   allegations that [their] claimed losses are ‘fairly traceable’ to defendants’ alleged conduct, as

                                   8   opposed to acts by third parties or inherent market forces, Article III standing is insufficiently

                                   9   pleaded.” MTD Order at 16. Deleting references to “third party perpetrators” in the SACC does

                                  10   not fix the problem. Compare SACC ¶¶ 374, 387, 401 with Consolidated Complaint [Dkt. No. 97]

                                  11   ¶ 298, 311, 325. As I said before, even if plaintiffs think that no third party perpetrators were

                                  12   involved, they must “plausibly explain why they think that defendants were the perpetrators.”
Northern District of California
 United States District Court




                                  13   MTD Order at 15 (emphasis in original).

                                  14           The SACC also continues to allege misconduct by a particular BitMEX trader with the

                                  15   username Quick-Grove-Mind. The Consolidated Complaint contained “several contradictory

                                  16   allegations regarding the identity of Quick-Grove-Mind,” as plaintiffs alleged both that Quick-

                                  17   Grove-Mind was a market manipulation winner account used by one of the individual defendants

                                  18   and elsewhere that Quick-Grove-Mind is an unnamed third party that individual defendants aided

                                  19   and abetted. MTD Order at 6 n.3. In their opposition, plaintiffs now argue that Quick-Grove-

                                  20   Mind is a defendant. Oppo. 5 (citing SACC ¶ 19). In paragraph 19, plaintiffs allege that Quick-

                                  21   Grove-Mind made large profits on specific dates and because only defendants are capable of

                                  22   making such large profits they “are informed and believe and thereon allege that . . . Quick-Grove-

                                  23   Mind was a market manipulation winner account used by one of the individual Defendants Hayes,

                                  24   Delo or Reed, who traded on BitMEX despite having a clear conflict of interest.” SACC ¶ 19.

                                  25           Without a plausible explanation of the premise that only defendants are capable of making

                                  26   such large profits, this allegation is conclusory and speculative. To the extent plaintiffs copy from

                                  27

                                  28
                                                                                         16
                                        Case 3:20-cv-03345-WHO Document 186 Filed 09/07/21 Page 17 of 28




                                   1   the Messieh complaint to connect those dots, I will not allow it for the reasons stated above.10

                                   2             Plaintiffs have not plausibly alleged Article III standing for their new fraudulent

                                   3   inducement theory either, for which they seek “loss of use” and “trading commissions” damages.

                                   4   Plaintiffs claim that if they had not been fraudulently induced to trade on BitMEX by defendants’

                                   5   misrepresentations, they would have deposited their bitcoins “in interest-bearing accounts widely

                                   6   available on the market, at the time, from reputable and financially stable companies including

                                   7   U.S.-based Celsius and BlockFi, which paid 5.95% APY on bitcoin deposits.” SACC ¶ 512.

                                   8   Plaintiffs also assert that due to alleged misrepresentations, they paid BitMEX “trading

                                   9   commissions,” which “BitMEX charges traders … in connection with opening, maintaining and

                                  10   closing trading positions, irrespective of market moves or other events and irrespective of whether

                                  11   the position is profitable or not.” SACC ¶ 512 n.24.

                                  12             Because plaintiffs fail to allege plausible facts establishing that defendants made false
Northern District of California
 United States District Court




                                  13   representations regarding the insider trading desk (in BitMEX’s Terms of Service) or relative

                                  14   liquidity (on BitMEX’s website), they cannot point to “loss of use” or “trading commissions” as a

                                  15   valid “injury in fact” for Article III purposes. Even if falsity is adequately alleged (or could be

                                  16   based on “new” bid/ask spread and trading volume data they claim to have in their possession, see

                                  17   Request for Leave to Amend at 2), they have not adequately connected the misrepresentations to

                                  18   their alleged damages because their damages only occurred once their positions were liquidated,

                                  19   which, as discussed above, could have been due to the acts by third parties or inherent market

                                  20   forces.

                                  21             Defendants separately argue, as they did before, that plaintiff BMA lacks standing for the

                                  22   additional reason that it has not plausibly suffered an “injury in fact” because BMA does not

                                  23   identify the accounts under which it allegedly traded or any information that would allow

                                  24   defendants to identify such accounts. Because it was unclear from the Consolidated Complaint

                                  25   whether BMA was seeking to vindicate its own rights, instead of those of its members, I gave it

                                  26
                                  27
                                       10
                                          Plaintiffs also point to another individual—Ben Aabtc—alleging that he “‘pumped’ bitcoin
                                       market price” in 2018 by trading on “‘reference’ spot exchanges while maintaining an open
                                  28   $30,873,844 Perpetual Swap position” on BitMEX. SAC ¶¶ 468–69. As discussed above,
                                       allegations with respect to Ben Aabtc do not cross the plausibility threshold.
                                                                                        17
                                        Case 3:20-cv-03345-WHO Document 186 Filed 09/07/21 Page 18 of 28




                                   1   leave to amend to establish Article III standing. MTD Order at 16. Despite the opportunity to fix

                                   2   that pleading flaw, it simply repleads the same inadequate allegation in the SACC and fails to

                                   3   address the problem in both the opposition and sur-reply. See SACC ¶ 32 (conclusorily alleging

                                   4   “BMA is co-owned by multiple individual cryptocurrency traders and it holds the title to, and

                                   5   ownership in, any and all claims, causes of action and demands” possessed by those unidentified

                                   6   traders). All of BMA’s claims are dismissed with prejudice for this additional reason.

                                   7   III.   FEDERAL CLAIMS
                                   8          A.      CEA (Counts 1 through 8)
                                   9                  1.      Market Manipulation
                                  10          The CEA prohibits “manipulation of the price of any commodity or commodity future.” In

                                  11   re Amaranth Nat. Gas Commodities Litig., 730 F.3d 170, 173 (2d Cir. 2013) (citation omitted).

                                  12   Plaintiffs bring three market manipulation claims under the CEA (Counts 4 through 6). Count 4,
Northern District of California
 United States District Court




                                  13   based on the alleged operation of an insider trading desk, and Count 5, based on the alleged

                                  14   intentional server freezes and system overloads, are brought under section 6(c)(1) of the CEA,

                                  15   which provides that “[i]t shall be unlawful for any person, directly or indirectly, to use or employ,

                                  16   or attempt to use or employ, in connection with any swap, or a contract of sale of any commodity

                                  17   in interstate commerce, or for future delivery on or subject to the rules of any registered entity, any

                                  18   manipulative or deceptive device or contrivance.” 7 U.S.C. § 9(1). Count 6 brings the same

                                  19   allegations under section 6(c)(3) of the CEA, which prohibits the manipulation or attempted

                                  20   manipulation “of any swap, or of any commodity in interstate commerce, or for future delivery on

                                  21   or subject to the rules of any registered entity.” 7 U.S.C. § 9(3).

                                  22          A court will find manipulation where “(1) Defendants possessed an ability to influence

                                  23   market prices; (2) an artificial price existed; (3) Defendants caused the artificial prices; and (4)

                                  24   Defendants specifically intended to cause the artificial price.” In re Amaranth Nat. Gas

                                  25   Commodities Litig., 730 F.3d 170, 173 (2d Cir. 2013) (citation omitted). While it is unclear

                                  26   whether the “relaxed” Rule 9(b) standard “extend[s] . . . to the commodities context,” plaintiffs

                                  27   here have not even crossed the “more relaxed standard of Rule 8(a)(2).” MTD Order at 22

                                  28   (quoting In re Amaranth Nat. Gas Commodities Litig., 730 F.3d at 181). See supra section I.A.
                                                                                         18
                                        Case 3:20-cv-03345-WHO Document 186 Filed 09/07/21 Page 19 of 28




                                   1   Nor have they alleged “facts that ‘give rise to a strong inference of scienter.’” In re Commodity

                                   2   Exch., Inc., 213 F. Supp. 3d 631, 668 (S.D.N.Y. 2016) (quotation omitted). As discussed above,

                                   3   the conclusory allegations plaintiffs offer for specific intent are not at least as strong as competing

                                   4   inferences that their losses were caused by natural market forces or manipulation by third parties.

                                   5   See supra section II.

                                   6                  2.       Fraudulent Inducement
                                   7          The SACC adds three CEA claims based on alleged “fraudulent representations, half-truths

                                   8   and omissions” that induced plaintiffs to invest their bitcoins with BitMEX (Counts 1 through 3).

                                   9   To the extent these claims are cognizable under 7 U.S.C. § 9(1), plaintiffs must allege: “(1) a

                                  10   material misrepresentation (or omission); (2) scienter; (3) a connection with the purchase or sale of

                                  11   security; (4) reliance (transaction causation); (5) economic loss; and (6) loss causation.” U.S.

                                  12   Commodity Futures Trading Comm’n v. Kraft Foods Grp., Inc., 153 F. Supp. 3d 996, 1011 (N.D.
Northern District of California
 United States District Court




                                  13   Ill. 2015) (explaining that certain fraud claims may involve false statements or omissions, and

                                  14   other fraud claims may involve fraudulent manipulation or misconduct in the marketplace).

                                  15   Because the SACC fails to plead a misrepresentation or loss causation with the Rule 9(b)

                                  16   particularity required, plaintiffs fail to plead their CEA claims based on fraudulent inducement.

                                  17   See supra sections I.B. and II.

                                  18          Plaintiffs also fail to adequately plead facts supporting an inference of scienter as to each

                                  19   defendant. See Sonterra Cap. Master Fund, Ltd. v. Barclays Bank PLC, 366 F. Supp. 3d 516, 552

                                  20   (S.D.N.Y. 2018) (“The factual allegations in the complaint must give rise to a strong inference of

                                  21   scienter.”) Where multiple defendants are alleged to have committed fraud, Rule 9(b) requires

                                  22   plaintiffs to specifically allege the acts perpetrated by each defendant instead of “merely lump[ing]

                                  23   defendants together.” Swartz v. KPMG LLP, 476 F.3d 756, 764 (9th Cir. 2007); In re Crude Oil

                                  24   Commodity Litig., No. 06 Civ. 6677, 2007 WL 1946553, at *6, *9 (S.D.N.Y. Jun. 28, 2007)

                                  25   (dismissing CEA claims against corporate and individual defendants because “‘lumping’ all

                                  26   defendants together” failed to satisfy Rule 9(b)). The SACC broadly claims that “defendants”

                                  27   made the alleged misrepresentations regarding the insider trading desk and liquidity, without

                                  28   alleging facts that would support an inference that any of the individual defendants knew specific
                                                                                         19
                                        Case 3:20-cv-03345-WHO Document 186 Filed 09/07/21 Page 20 of 28




                                   1   facts that would render the alleged misrepresentations or omissions false or misleading.

                                   2          To the extent the SACC attempts to plead a “collective corporate scienter,” those

                                   3   allegations are insufficient as well. The Second Circuit recently explained that “the ‘most

                                   4   straightforward’ way to raise strong inference of corporate scienter is to impute it from an

                                   5   individual defendant who made the challenged misstatement.” Jackson v. Abernathy, 960 F.3d 94,

                                   6   98 (2d Cir. 2020). Like the allegations in Jackson, the SACC “provides no connective tissue”

                                   7   between any individual defendant and the alleged fraudulent representations and omissions. Id. at

                                   8   99 (finding allegations that three employees knew of the problems with surgical gown product at

                                   9   issue but “no connective tissue” between “those employees and the alleged misstatements to

                                  10   shareholders regarding the quality of the surgical gown). Nor does the SACC allege any facts that

                                  11   make this an “exceedingly rare instance[]” where a “statement may be so ‘dramatic’ that collective

                                  12   scienter may be inferred.” Id.
Northern District of California
 United States District Court




                                  13          Plaintiffs cite In re Chrysler-Dodge-Jeep Ecodiesel Mktg., Sales Pracs., and Prods. Liab.

                                  14   Litig., 295 F. Supp. 3d 927, 978 (N.D. Cal. 2018) to argue that they need not plead the scienter

                                  15   elements of their CEA claims with specificity. Chrysler did not involve CEA claims. The court

                                  16   held that the “heightened pleading standard does not apply in the context of RICO, where only

                                  17   ‘general allegations’ a defendant's state of mind are required.” Id. (citing Odom v. Microsoft

                                  18   Corp., 486 F.3d 541, 554 (9th Cir. 2007) (emphasis added)). Plaintiffs alternatively claim that

                                  19   they have adequately pleaded scienter because they alleged facts “showing that the defendants had

                                  20   both motive and opportunity to commit the fraud” and showing “conscious misbehavior or

                                  21   recklessness.” Oppo. 24–25 (citation omitted). The allegations they cite for that argument are the

                                  22   Messieh-coped allegations discussed above. Stripped of those allegations, the SACC is left with

                                  23   what I found implausible before. See MTD Order at 12–15 (rejecting “means, motive, and

                                  24   opportunity” allegations in the Consolidated Complaint).

                                  25                  3.      Principal-Agent Liability and Aiding and Abetting
                                  26          Plaintiffs’ claim for principal-agent liability (Count 7) is based on their insufficiently

                                  27   alleged market manipulation and fraudulent-inducement theories. That claim falls with the rest.

                                  28   See Sonterra Capital Master Fund, Ltd. v. Barclays Bank PLC, 366 F. Supp. 3d 516, 554
                                                                                         20
                                        Case 3:20-cv-03345-WHO Document 186 Filed 09/07/21 Page 21 of 28




                                   1   (S.D.N.Y. 2018) (principal-agent liability claims viable only where an underlying primary

                                   2   violation of the CEA can survive a motion to dismiss) (citing cases).

                                   3          In addition to their direct market manipulation claims, plaintiffs assert a claim against all

                                   4   defendants for aiding and abetting market manipulation perpetrated by a third party (Count 8). To

                                   5   plead an aiding and abetting claim, plaintiffs must allege that defendants “(1) had knowledge of

                                   6   the principal’s intent to violate the CEA; (2) intended to further that violation; and (3) committed

                                   7   some act in furtherance of the principal’s objective.” In re Nat. Gas Commodity Litig., 337 F.

                                   8   Supp. 2d 498, 511 (S.D.N.Y. 2004). Plaintiffs allege that defendants aided and abetted each other,

                                   9   third parties “Gregory Dwyer, Stuart Elkington and Nick Andrianov, market manipulator under

                                  10   assumed name Quick-Grove-Mind,” and other “unknown third persons” and that “[e]ach

                                  11   Defendant did so with knowledge of other Defendants' and unknown third persons' manipulation

                                  12   of cryptocurrency prices through manipulative trades, and substantially and willfully intended to
Northern District of California
 United States District Court




                                  13   assist these manipulations to cause artificial prices.” SACC ¶¶ 641–42.

                                  14          The allegations of aiding and abetting between defendants are conclusory and speculative

                                  15   for the reasons stated above. See supra section I. The summary argument in plaintiffs’ opposition

                                  16   does not save their claim either. See Oppo. 25 (“Plaintiffs allege each Defendant’s scienter and

                                  17   actions in furtherance of the fraudulent and manipulative scheme integral to the BitMEX platform.

                                  18   This states a claim for aiding and abetting a CEA violation.”).

                                  19          Allegations with respect to aiding and abetting Quick-Grove-Mind remain insufficient too.

                                  20   As a preliminary matter, plaintiffs appear to abandon the theory that defendants aided and abetted

                                  21   Quick-Grove-Mind; they now argue that Quick-Grove-Mind is defendants. This just doubles

                                  22   down on the same allegations I found insufficient before. See MTD Order 23–24 (finding

                                  23   plaintiffs “fail to offer anything concrete to back up” the theory that “Quick-Grove-Mind’s large

                                  24   profits demonstrate that the trader was engaging in market manipulation” and “[e]ven if its

                                  25   plausible that defendants would generally know the BitMEX users that end up on their

                                  26   Leaderboard, plaintiffs fail to explain why it would be plausible for defendants to also know how

                                  27   particular users earned their Leaderboard status and what defendants did to aid and abet in that

                                  28   venture”) (emphasis in oridinal); see, e.g., SACC ¶¶ 19, 465. Plaintiffs have not provided more
                                                                                        21
                                        Case 3:20-cv-03345-WHO Document 186 Filed 09/07/21 Page 22 of 28




                                   1   detailed and plausible allegations in the SACC to sustain an aiding and abetting violation under

                                   2   the CEA.11

                                   3           Defendants’ motion to dismiss the CEA claims (Counts 1 though 8) is GRANTED with

                                   4   prejudice.

                                   5           B.      RICO (Counts 9 through 14)
                                   6           To prevail on their section 1962(c) claim, “[p]laintiffs must plausibly allege that each

                                   7   defendant acted, directly or indirectly, in (1) the conduct, (2) of an enterprise that affects interstate

                                   8   commerce, (3) through a pattern, (4) of racketeering activity.” Eclectic Props. E., LLC v. Marcus

                                   9   & Millichap Co., 751 F.3d 990, 997 (9th Cir. 2014) (citing 18 U.S.C. § 1962(c)). To proceed on

                                  10   their section 1962(d) claim, plaintiffs must plausibly allege a substantive violation of RICO (under

                                  11   section 1962(c)), and that each defendant was “aware of the essential nature and scope of the

                                  12   enterprise and intended to participate in it.” United States v. Christensen, 828 F.3d 763, 780 (9th
Northern District of California
 United States District Court




                                  13   Cir. 2015).

                                  14           Plaintiffs’ RICO claims under sections 1962(c) and 1962(d) were previously dismissed

                                  15   because of the implausibility problem discussed above, as well as the failure to plausibly allege (i)

                                  16   standing under section 1964(c); (ii) the existence of a distinct enterprise, separate and apart from

                                  17   the general business of BitMEX; and (iii) racketeering activity. See MTD Order 16–21. None of

                                  18   these deficiencies has been cured.

                                  19           “To have standing under [section] 1964(c), a civil RICO plaintiff must show (1) that his

                                  20   alleged harm qualifies as injury to his business or property; and (2) that his harm was ‘by reason

                                  21   of’ the RICO violation, which requires the plaintiff to establish proximate causation.” Canyon

                                  22   Cnty. v. Syngenta Seeds, Inc., 519 F.3d 969, 972 (9th Cir. 2008). As discussed above, plaintiffs’

                                  23   attempt to connect defendants’ alleged misconduct to their bitcoin losses fails to satisfy Article

                                  24

                                  25   11
                                         Though not explicitly stated under this cause of action, to the extent that plaintiffs allege that
                                  26   defendants aided and abetted Ben Aabtc in manipulating the market in violation of the CEA, that
                                       theory fails because they do not allege that the April and May 2018 market manipulation events
                                  27   involving Ben Aabtc caused them any harm nor do they plausibly explain how defendants were
                                       involved in Ben Aabtc’s alleged misconduct. Plaintiffs also add a market manipulation event from
                                  28   August 2, 2020, but fail to allege that any of them sustained losses due to that event. See SACC ¶¶
                                       461–64.
                                                                                         22
                                        Case 3:20-cv-03345-WHO Document 186 Filed 09/07/21 Page 23 of 28




                                   1   III’s baseline, let alone the proximate causation under the heightened RICO standard. They fail to

                                   2   allege plausible facts establishing that their supposed bitcoin losses are directly related to RICO

                                   3   violations allegedly committed by any defendant.

                                   4          To show the existence of an enterprise, plaintiffs must plead that the enterprise has (1) a

                                   5   common purpose, (2) a structure or organization, and (3) longevity necessary to accomplish the

                                   6   purpose. Eclectic Properties, 751 F.3d at 997. I rejected their previous attempt to allege an

                                   7   enterprise consisting of defendants along with Reed’s family members and associated companies

                                   8   owned by Reed. See MTD Order at 19–20. “Without plausible allegations about the Reed Family

                                   9   Members, Grape Park LLC, Mark Sweep LLC, and ‘Unknown Exchange’ and their purported role

                                  10   in the enterprise, the only other defendants are the corporate owners and officers of BitMEX, an

                                  11   entity that is not “distinct” from the alleged enterprise.” Id. at 20.

                                  12          Plaintiffs remove the Reed Family Members, Grape Park LLC, Mark Sweep LLC, and
Northern District of California
 United States District Court




                                  13   “Unknown Exchange” from the SACC but now, through a kitchen-sink approach, allege three

                                  14   kinds RICO enterprises: (i) an “association and fact” enterprise consisting of all named defendants

                                  15   (SACC ¶¶ 337, 648); (ii) the “HDR Enterprise” consisting of all defendants except HDR (SACC ¶

                                  16   698); and (iii) the “ABS Enterprise” consisting of all defendants except ABS (SACC ¶ 751). The

                                  17   underlying problem still exists. Plaintiffs’ allegations amount to a “corporation carrying out its

                                  18   own activities (even fraudulent ones) only through its agents and employees”—the precise

                                  19   circumstance that does not constitute a RICO enterprise. MTD Order at 19 (quoting In re: Gen.

                                  20   Motors LLC Ignition Switch Litig., 14-MC-2543 (JMF), 2016 WL 3920353, at *12 (S.D.N.Y. Jul.

                                  21   15, 2016)).

                                  22          In their sur-reply, plaintiffs argue that no allegations of separateness are required for their

                                  23   claim that HDR is the enterprise or ABS is the enterprise because it was not required in In re

                                  24   JUUL Labs, Inc., Mktg., Sales Pracs., & Prod. Liab. Litig., No. 19-MD-02913-WHO, 2021 WL

                                  25   1391540 (N.D. Cal. Apr. 13, 2021). JUUL is a very different case. Plaintiffs there offered

                                  26   “detailed allegations regarding the RICO defendants’ achievement of the goals that were primarily

                                  27   sought to advance their self-interests, and not necessarily or primarily to advance JLI’s interests,”

                                  28   that were “adequate to support the plausibility of the theory that JLI was the separate RICO
                                                                                          23
                                        Case 3:20-cv-03345-WHO Document 186 Filed 09/07/21 Page 24 of 28




                                   1   Enterprise.” Id. at *7. Plaintiffs’ barebone allegations here do not suffice.

                                   2          Even if an enterprise was adequately alleged, plaintiffs’ RICO claims would still fail for

                                   3   failure to allege racketeering activity. Plaintiffs assert that “[d]efendants engaged in continuous

                                   4   pattern of racketeering activity involving, among other unlawful acts, operating an unlicensed

                                   5   money transmitting business in violation of 18 U.S.C. § 1960(a), money laundering in violation of

                                   6   18 U.S.C. § 1956(a), monetary transactions in property derived from specified unlawful activity in

                                   7   violation of 18 U.S.C. § 1957(a), wire fraud in violation 18 U.S.C. § 1343, interstate transportation

                                   8   of stolen property in violation 18 U.S.C. § 2314 and interstate and foreign travel or transportation

                                   9   in aid of racketeering enterprise in violation of 18 U.S.C. § 1952.” SACC ¶ 650. All of those

                                  10   allegations depend on their claims that defendants either engaged in market manipulation or

                                  11   fraudulent inducement. Those theories are insufficiently alleged for the reasons discussed above.

                                  12          Defendants’ motion to dismiss the RICO claims in Counts 9 through 14 is GRANTED
Northern District of California
 United States District Court




                                  13   with prejudice.

                                  14   IV.    STATE LAW CLAIMS
                                  15          A.         Common Law Fraud and Negligent Misrepresentation (Counts 15 through 20)
                                  16          Plaintiffs bring several common law fraud and misrepresentation claims based on the

                                  17   alleged misrepresentations regarding the insider trading desk and BitMEX liquidity (Counts 15

                                  18   through 20). Under California law, the “indispensable elements of a fraud claim include a false

                                  19   representation, knowledge of its falsity, intent to defraud, justifiable reliance, and damages.” Vess,

                                  20   317 F.3d at1105. To adequately allege a claim sounding in fraud under Rule 9(b), a party must

                                  21   “state with particularity the circumstances constituting fraud or mistake,” including “the who,

                                  22   what, when, where, and how of the misconduct charged.” Id. at 1106 (internal quotation marks

                                  23   omitted).

                                  24          The SACC fails to allege plausible facts with respect to defendants’ fraud and

                                  25   misrepresentation, particularly when the allegations are held up against Rule 9(b)’s more stringent

                                  26   standards. Notwithstanding my previous order explaining that plaintiffs cannot use a “fraud on the

                                  27   market” theory of reliance because that theory has been rejected by the California Supreme Court,

                                  28   they replead the same allegation in the SACC for their market manipulation theory. See In re
                                                                                        24
                                        Case 3:20-cv-03345-WHO Document 186 Filed 09/07/21 Page 25 of 28




                                   1   GlenFed, Inc. Sec. Litig., 60 F.3d 591, 592 (9th Cir. 1995) (California Supreme Court rejected the

                                   2   “fraud on the market” theory in Mirkin v. Wasserman, 5 Cal.4th 1082, 1108 (1993), requiring

                                   3   instead “actual reliance on the alleged misrepresentations and omissions”); see, e.g., SACC ¶¶

                                   4   418, 421. Though reliance is adequately pleaded for the fraudulent inducement theory, all claims

                                   5   under that theory fail due to the inadequately alleged elements of falsity and causation.

                                   6          B.      California Statutory Claims (Counts 21 through 25)
                                   7          Plaintiffs alleged one UCL claim under the unlawful prong in the Consolidated Complaint.

                                   8   Because they failed to state a claim as to each of those underlying offenses under RICO, CEA and

                                   9   various other statutes, the UCL claim failed. MTD Order at 28. Plaintiffs now expand their UCL

                                  10   claim (Counts 23 through 25) and add claims under the FAL and CLRA based on the insider

                                  11   trading desk and liquidity misrepresentations (Counts 21 and 22).

                                  12          As a threshold matter, plaintiffs fail to establish standing to bring their UCL, FAL, and
Northern District of California
 United States District Court




                                  13   CLRA claims because they fail to adequately plead that their reliance on the misrepresentations

                                  14   caused their losses. See supra section II. Instead, they only allege that they were harmed when

                                  15   their positions were liquidated based on the price of bitcoin at the time. Plaintiffs also fail to plead

                                  16   the elements of those claims because they have not adequately alleged that the insider trading desk

                                  17   and liquidity representations were false. See supra section I.B.12

                                  18          The three separate causes of action under the UCL fail for additional reasons. For the

                                  19   unlawful prong, plaintiffs predicate their UCL claim on violations of RICO, the CEA, the CLRA,

                                  20   and the FAL described above, as well as violations of the Federal Trade Commission Act

                                  21   (“FTCA”), 15 U.S.C. §§ 45(a)(1) and 52(a). See SACC ¶¶ 960–64. Because plaintiffs do not

                                  22   allege a prima facie claim under RICO, the CEA, the CLRA, and the FAL, their claims predicated

                                  23   on those statutes necessarily fail. As for the remaining statute, the FTCA “does not provide

                                  24   individuals with a private right of action” and cannot be used as a predicate for a UCL claim.

                                  25   Nelson v. Am. Home Mortg. Servicing Inc., No. CV 10-4562, 2010 WL 3034233, at *2 (C.D. Cal.

                                  26
                                  27
                                       12
                                          Defendants argue that the liquidity statement (“1500% More Bitcoin/USD liquidity than any
                                       other platform”) is non-actionable because it is a generalized, vague, and unspecified assertion that
                                  28   constitutes mere puffery. I need not reach that argument given the pleading deficiencies discussed
                                       in this order.
                                                                                         25
                                        Case 3:20-cv-03345-WHO Document 186 Filed 09/07/21 Page 26 of 28




                                   1   July 29, 2020); see Schmitt v. SN Servicing Corp., No. 21-CV-03355-WHO, 2021 WL 3493754, at

                                   2   *10 (N.D. Cal. Aug. 9, 2021) (finding for purposes of alleging an unlawful business practice,

                                   3   “plaintiffs cannot predicate their UCL claim on the FTC Act”). Judge Massullo in the Kanyshev

                                   4   state court case also recognized that the FTCA cannot be a UCL predicate. See Kanyshev v. HDR

                                   5   Global Trading Ltd., No. CGC-20-584483 (Cal. Super. Ct. Aug. 27, 2021) (“Kanyshev Second

                                   6   Demurrer Order”) at 26 (citing Newton v. Am. Debt Servs., Inc., 75 F. Supp. 3d 1048, 1058 (N.D.

                                   7   Cal. 2014)). Plaintiffs’ claims under the “unfair” and “fraudulent practices” likewise fail because

                                   8   they are entirely dependent on the insufficient allegations discussed above.

                                   9          Defendants’ motion to dismiss the FAL, CLRA, and UCL claims (Counts 21 through 25)

                                  10   is GRANTED with prejudice.

                                  11          C.      Negligence (Count 26)
                                  12          In the Consolidated Complaint, plaintiffs alleged that defendants enticed them to trade on
Northern District of California
 United States District Court




                                  13   their platform by advertising the BitMEX Perpetual Swap contract as “the most traded

                                  14   cryptocurrency product of all time” and owed them a duty to maintain a functional cryptocurrency

                                  15   marketplace and prevent economic harm to them. MTD Order at 24. I dismissed the claim to the

                                  16   extent that it was based on the insufficiently alleged “unlawful market manipulation” and because

                                  17   plaintiffs failed to establish causation or adequately plead the existence of a “special relationship”

                                  18   giving rise to an actionable duty of care under the circumstances. Id. at 24–27.

                                  19          In their negligence claim in the SACC (Count 26), plaintiffs repeat the same insufficient

                                  20   allegations for “special relationship” giving rise to a duty to “maintain a functional crypto-

                                  21   derivatives trading marketplace” that I rejected before. See SACC ¶¶ 974, 982. They also appear

                                  22   to suggest that defendants are liable for negligence because they breached the Terms of Service by

                                  23   failing to provide plaintiffs with “the ability to place orders, open and close positions and use

                                  24   margin.” SACC ¶ 974. Plaintiffs do not explain why that would amount to a tort claim as

                                  25   opposed to a breach of contract (to the extent that is a viable claim here). The California Court of

                                  26   Appeals has held that “conduct amounting to a breach of contract becomes tortious only when it

                                  27   also violates a duty independent of the contract arising from principles of tort law. An omission to

                                  28   perform a contract obligation is never a tort, unless that omission is also an omission of a legal
                                                                                         26
                                        Case 3:20-cv-03345-WHO Document 186 Filed 09/07/21 Page 27 of 28




                                   1   duty.” State Ready Mix, Inc. v. Moffatt & Nichol, 232 Cal. App. 4th 1227, 1231 (2015).

                                   2   Plaintiffs’ argument that N. Am. Chem. Co. v. Super. Ct., 59 Cal. App. 4th 764, 774 (1997) permits

                                   3   liability for “negligent breach of contractual duties owed directly to plaintiffs” has been squarely

                                   4   rejected by Aas v. Super. Ct., 24 Cal. 4th 627, 643 (2000), which found “[t]he argument is not

                                   5   persuasive.” superseded by statute on other grounds as stated in Rosen v. State Farm Gen. Ins.

                                   6   Co., 30 Cal. 4th 1070, 1079–80 (2003). And, like everything else, the negligence claim fails

                                   7   because the underlying misconduct and causation is implausibly alleged. See supra sections I and

                                   8   II.

                                   9          Defendants’ motion to dismiss the negligence claim (Count 26) is GRANTED with

                                  10   prejudice.

                                  11          D.      Remaining State Law Claims (Counts 27 through 33)
                                  12          Plaintiffs’ opposition neglects to specifically address many of the remaining state law
Northern District of California
 United States District Court




                                  13   claims, which they try to salvage in their proposed sur-reply. See Oppo. 36 (arguing that “The

                                  14   Remaining Causes of Action Are Also Viable” and that defendants only raise fact issues);

                                  15   Proposed Sur-Reply 5–7 (arguing that plaintiffs did not waive those claims and largely reciting

                                  16   allegations from SACC without explaining why the allegations are sufficient). None of those

                                  17   arguments save their claims.

                                  18          The SACC allegations for restitution (Count 27), constructive trust (Count 28) and

                                  19   accounting (Count 29) are for the most part identical to those in the Consolidated Complaint,

                                  20   except that the claim for restitution has been retitled “Quasi-Contract” instead of “Unjust

                                  21   Enrichment.” These claims fail because of the implausible market manipulation allegations.

                                  22   Plaintiffs do not clarify whether these claims are related to the new fraudulent inducement theory,

                                  23   but to the extent that it is, the fraudulent inducement theory is insufficiently pleaded as well.

                                  24          The conversion (Count 30) and replevin (Count 32) claims fail for lack of causation

                                  25   reasons discussed above. Moreover, as Judge Massullo recognized in the first demurrer order in

                                  26   Kanyshev, there is “no case law suggesting that a plaintiff can bring a conversion suit anytime a

                                  27   freely-undertaken, high-risk, high-reward investment turns out to be unsuccessful.” Kanyshev v.

                                  28   HDR Global Trading Ltd., No. CGC-20-584483, 2021 WL 3545176, at *8 (Cal. Super. Feb. 25,
                                                                                         27
                                        Case 3:20-cv-03345-WHO Document 186 Filed 09/07/21 Page 28 of 28




                                   1   2021). The new “writ of replevin” claim collapses into the conversion claim. See Foster v.

                                   2   Sexton, 61 Cal. App. 5th 998, 1020 (2021) (“Under current California law, the common law forms

                                   3   of action named replevin, detinue and trover are addressed by the tort of conversion of tangible

                                   4   personal property.”). To the extent that plaintiffs seek bitcoin as the remedy for replevin, bitcoin

                                   5   cannot be recovered in a conversion action because it is not tangible property. See Ox Labs Inc. v.

                                   6   Bitpay, Inc., 848 Fed. App’x 795, 796 (9th Cir. 2021) (finding district court correctly denied

                                   7   plaintiff specific recovery of its 200 bitcoins because “the converted property here,

                                   8   cryptocurrency, is intangible”). Plaintiffs’ aiding and abetting conversion (Count 31) and

                                   9   violation of California Penal Code section 496 (Count 33) are predicated on defendants’ alleged

                                  10   facilitation of conversion and fraud by other co-defendants. The claims fail as dependent on the

                                  11   inadequately pleaded conversion claim.

                                  12                                             CONCLUSION
Northern District of California
 United States District Court




                                  13          Defendants’ motion to dismiss the SACC is GRANTED with prejudice.

                                  14          IT IS SO ORDERED.

                                  15   Dated: September 7, 2021

                                  16

                                  17
                                                                                                    William H. Orrick
                                  18                                                                United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        28
